Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO

LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of
November 4, 2014, is by and among TriVascular Technologies, Inc., a Delaware
corporation (“Holdings”), TriVascular, Inc., a California corporation (the
“Company”, and together with Holdings, the “Borrowers”), Century Medical, Inc.,
a Japan corporation (the “Lender”), and the Subsidiary Guarantors party hereto.

RECITALS

A. The Lender, Borrowers and Subsidiary Guarantors party thereto entered into a
certain Loan Agreement dated as of January 1, 2014 (as amended, restated,
supplemented or otherwise modified prior to the effectiveness of this Amendment,
the “Existing Loan Agreement”; the Existing Loan Agreement, as amended by this
Amendment and as further amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), pursuant to which the Lender made
available to the Borrowers certain loans and other financial accommodations.

B. The Borrowers have requested that the Lender amend the Existing Loan
Agreement and grant certain consents, and the Lender is willing to amend the
Existing Loan Agreement and grant certain consents, in each case, on the terms
and subject to the conditions set forth herein.

AGREEMENT

1) Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2) Amendments. Effective as of the Effective Time (as defined below), the
Existing Loan Agreement is hereby amended as follows:

a) Section 1.01 of the Existing Loan Agreement is amended by adding the
following definitions thereto in appropriate alphabetical order:
(i) substituting the following terms and related definitions in lieu of the
versions of such terms and related definitions contained in the Existing Loan
Agreement and (ii) adding the following new terms and related definitions in the
appropriate alphabetical order, as appropriate:

““Subordinated Debt” means (i) any Permitted Convertible Subordinated Debt, as
defined under the Senior Term Loan Agreement, (ii) any Indebtedness of the
Borrowers or any Subsidiary that is unsecured and subordinated to the
Obligations in terms of rights to payment and to exercise remedies, and
(iii) any Indebtedness of the Borrowers or any Subsidiary that is secured and
subordinated to the Obligations pursuant to a Subordination Agreement.”

 

- 1 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

““SEC” means Securities and Exchange Commission.”

““Senior Lenders” means those lenders from time to time party to the Senior Term
Loan Agreement.”

““Senior Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement among the Borrowers, Capital Royalty Partners II L.P., and the other
parties signatory thereto, dated as of the date hereof.”

b) Section 1.01 of the Existing Loan Agreement is further amended by deleting
the following definition in its entirety:

““Boston Scientific Note” has the meaning given to it in Schedule 3 hereof.”

c) Section 5.01 of the Existing Loan Agreement is amended by deleting clause
(a) thereof in its entirety and substituting the following in lieu thereof:

“(a) Financial Statements and Other Reports. The Borrowers will furnish to the
Lender: (i) as soon as practicable after the end of each quarterly period, but
no later than 5 days following the date Holdings files Form 10-Q with the SEC,
quarterly unaudited financial statements, consisting of a consolidated balance
sheet and consolidated statements of income and cash flows of Borrowers and
their Affiliates, if any; and (ii) as soon as practicable after the end of each
fiscal year, but no later than 5 days following the date Holdings files Form
10-K with the SEC, the Borrowers’ annual audited financial statements,
consisting of a consolidated balance sheet and consolidated statements of income
and cash flows of Borrowers and their Affiliates, if any, accompanied by an
unqualified report (except with respect to a going concern qualification, if
applicable) thereon of independent certified public accountants selected by the
Borrowers.”

d) Section 5.02 of the Existing Loan Agreement is amended by deleting clause
(l) thereof in its entirety and substituting the following in lieu thereof:

“(l) Notice of Material Events. The Borrowers will furnish to the Lender written
notice of (i) the occurrence of any Default, promptly after a Responsible
Officer first learns of the existence thereof, (ii) notice of any material
change in accounting policies or financial reporting practices by the Borrowers
and any Subsidiary Guarantor, within thirty (30) days of the date thereof, or,
if earlier, the date of delivery of any financial statements hereunder
reflecting such change (which requirement will be deemed satisfied by the
description thereof in a Form 10-K, Form 10-Q or Form 8-K filed with the SEC) or
(iii) any development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.”

e) Section 5.02 of the Existing Loan Agreement is amended by adding the
following new clause (m) to the end thereof:

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“(m) Documents required to be delivered pursuant to Section 5.01(a) or 5.02(l)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto on Holdings’ website; (ii) on which such documents are
posted on Holdings’ behalf on an Internet or intranet website, if any, to which
the Lender has access (whether a commercial, third party website or whether
sponsored by the Lender); or (iii) on which Holdings provides notice of filing
of such documents with the SEC by electronic mail message to the Lender in
accordance with Section 7.02.”

f) Section 6.01 of the Existing Loan Agreement is amended by deleting the final
sentence of clause (h).

g) Section 6.01 of the Existing Loan Agreement is amended by deleting clause
(i) thereof in its entirety and substituting the following in lieu thereof:

“(i) Judgments. (i) A final judgment or order for the payment of money in excess
of One Million Five Hundred Thousand Dollars ($1,500,000.00) (or its equivalent
in another currency) above the amount covered by third-party insurance shall be
rendered against the Borrowers, any Guarantor or any of their respective
Subsidiaries (or its equivalent in another currency), provided that the
aforementioned amount shall be reduced to Seven Hundred Fifty Thousand Dollars
($750,000) if there is no Senior Debt outstanding; or (ii) any non-monetary
judgment or order shall be rendered against the Borrowers, any Guarantor or any
Subsidiary which has or would reasonably be expected to have a Material Adverse
Effect; and in each case there shall be any period of forty-five
(45) consecutive days during which such judgment continues unsatisfied or during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect.”

h) Section 7.17 of the Existing Loan Agreement is amended by deleting clause
(a)(i) thereof in its entirety and substituting the following in lieu thereof:

“(i) in an amount equal to the sum of (A) Sixty Five Million Dollars
($65,000,000.00), (B) the aggregate amount of PIK Loans (as defined in the
Senior Term Loan Agreement) then outstanding (including PIK Loans outstanding
under the Existing Term Loan Agreement (as defined in the Senior Term Loan
Agreement) as of the date of the amendment and restatement thereof) and
(C) reimbursable costs or expenses, fees or other payment obligations by the
Borrowers then outstanding under the Amended Senior Debt Facility or the New
Facility, as the case may be.”

i) Schedule 3 of the Existing Loan Agreement is amended by substituting the
updated schedule attached hereto as Annex A in lieu thereof.

3) Representations and Warranties. Each Borrower hereby represents and warrants
to the Lender as follows: (i) no Default or Event of Default has occurred or is
continuing; (ii) each Borrower’s execution, delivery and performance of this
Amendment have been duly authorized

 

- 3 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

by all necessary corporate and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any Person
(including any governmental authority) in order to be effective and enforceable;
and (iii) this Amendment constitutes the legal, valid and binding obligation of
each Borrower, enforceable against such Borrower in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws of general application relating to or affecting the
enforcement of creditors’ rights or by general principles of equity.

4) Conditions. This Amendment will be effective upon the satisfaction in full of
each of the following conditions precedent, in each case in form and substance
reasonably satisfactory to the Lender (the time at which all such conditions
precedent are satisfied being referred to herein as the “Effective Time”):

a) The representations and warranties set forth in Section 3 above shall be true
and correct in all material respects.

b) No Default or Event of Default shall have occurred and be continuing.

5) Reimbursement of Lender’s Disbursements. Within five (5) Business Days of
receipt of Lender’s invoice, Borrower shall pay to Lender all fees, charges and
disbursements of counsel to the Lender, as reasonably incurred through the date
of the Amendment.

6) Effect of Amendment. Except as expressly provided in this Amendment, all of
the terms and conditions of the Loan Agreement shall remain in full force and
effect.

7) Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

8) Reaffirmation. Each Borrower and Subsidiary Guarantor, as borrower,
guarantor, debtor, grantor, pledgor, assignor, or in any other similar capacity
in which such Borrower or Subsidiary Guarantor grants liens or security
interests in its property or otherwise acts as accommodation party or guarantor,
as the case may be, hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party (after giving effect hereto) and (ii) to the
extent such Borrower or Subsidiary Guarantor granted liens on or security
interests in any of its property pursuant to any such Loan Document as security
for the Obligations or otherwise guaranteed the Borrowers’ Obligations under or
with respect to the Loan Documents, ratifies and reaffirms such guarantee and
grant of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Borrowers and Subsidiary Guarantors hereby consents to this
Amendment and acknowledges that each of the Loan Documents remains in full force
and effect and is hereby ratified and reaffirmed.

 

- 4 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

9) Governing Law, Waiver of Jury Trial. Sections 7.9 and 7.10 of the Loan
Agreement are hereby incorporated by reference herein and made a part hereof.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.

 

BORROWERS: TRIVASCULAR TECHNOLOGIES, INC. By:  

/s/ Michael R. Kramer

Name:   Michael R. Kramer Title:   Chief Financial Officer TRIVASCULAR, INC. By:
 

/s/ Michael R. Kramer

Name:   Michael R. Kramer Title:   Chief Financial Officer

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

LENDER: CENTURY MEDICAL, INC. By:  

/s/ Akira Hoshino

Name:   Akira Hoshino Title:   President & CEO

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SUBSIDIARY GUARANTORS: TRIVASCULAR SALES, LLC By:  

/s/ Michael R. Kramer

Name:   Michael R. Kramer Title:   Chief Financial Officer

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ANNEX A TO FIRST AMENDMENT

Schedule 3

Certain Indebtedness

 

1. Indebtedness pursuant to the Senior Term Loan Agreement.

 

2. Deposits made in connection with credit cards for non-U.S. Subsidiaries.

 

First Amendment to Credit Agreement